 

AO 106 (Rev. 04/10) AGi@AS@oBie dsenprObOsdabWwG wDocumert 1 Filed 02/05/21 Page 1 of 22

 

FILED

UNITED STATES DISTRICT COURT

 

LODGED

RECEIVED

for the February 5, 2021

Western District of Washington CLERK U.S. DISTRICT COURT

 

BY

WESTERN DISTRICT OF WASHINGTON AT TACOMA

DEPUTY

 

In the Matter of the Search of
(Briefly describe the property to be searched
or identify the person by name and address)
One (1) Subject Vehicle and Two (2) Subject Devices,
more fully described in Attachment's A-1,A-2,and
A-3

Case No. MjJ21-5031

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under

penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
One (1) Subject Vehicle and Two (2) Subject Devices, more fully described in Attachment's A-1,A-2,and A-3

located in the Westen  ——ODistrictof Washington , there is now concealed (identify the

person or describe the property to be seized):

See Attachment B and B-1, incorporated herein by reference.

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
W evidence of a crime;
A contraband, fruits of crime, or other items illegally possessed;

® property designed for use, intended for use, or used in committing a crime;
© a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
21 U.S.C. §§ 841(a)(1) and Possession with intent to distribute, and conspiracy to distribute
846 controlled substances, including methamphetamine

The application is based on these facts:
v See Affidavit of FBI Task Force Officer Colton Price, continued on the attached sheet.

[ | Delayed notice of days (give exact ending date if more than 30 days: is requested

under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

 

Pursuant to Fed. R. Crim. P. 4.1, this warrant is presented: [V ]by eliable electronic m

 

  
   

Applicant's signature

Colton Price, FBI Task Force Officer
Printed name and title

 

O The foregoing affidavit was sworn to before me and signed in my presence, or
© The above-named agent provided a sworn statement attesting to the truth of the foregoing affidavit by telephone.

Date: 02/05/2021 _ Hoch

Judge 's signature

 

City and state: Tacoma, Washington
Printed name and title

LISAO: 2N20RN0KA1

; Or: [| telephonically recorded.

David W. Christel, United States Magistrate Judge -

 

 
Oo CO NI DH V FSF Ww KN Re

Mme NM MN §HM NM NUNN ON EO EO eR RO Re ee el eH eB
oN DTD UV FEF WwW NY FP OO WYO woONH DTD MN FBP W NY FF OC

 

 

Case 3:21-mj-05031-DWC Document1 Filed 02/05/21 Page 2 of 22

ATTACHMENT A-1
SUBJECT VEHICLE to be Searched
A 2004 Dodge Ram 2500 truck with VIN number of 3D7KU28C84G245546 and
Washington license plate C90084M, attached to the rear bumper. This vehicle has four
doors, is red color, with large aftermarket front and rear bumpers that are black in color. The
vehicle is located in the sally-port of the Vancouver Police Department West Precinct,

2800 NE Stapleton Rd, Vancouver, Washington. A photo of the truck is below:

 

Attachment to Affidavit and Search Warrant - 1 UNITED STATES ATTORNEY
1201 PAciFic AVE., SUITE 700

TACOMA, WASHINGTON 98402
(253) 428-3800
Oo Co NY DD WO FB WwW YP FF

NM NM NM NM! OU lUDNlUDN UNE ONERP RP O RPP RP RRR ee Rr
CoO YN OD HO FP Wo YY FP DO OO ONY DTD OO FPF WY YY FPF OD

 

 

Case 3:21-mj-05031-DWC Document1 Filed 02/05/21 Page 3 of 22

ATTACHMENT A-2
SUBJECT DEVICE-1 to be Searched
A blue Nokia brand cellular telephone associated with phone number 360-947-1605.
This phone has a cracked screen with a sticker on the back that says “Soul Tech.” The phone
is currently located in a locked, two-drawer filing cabinet in the Major Crimes office of the
Vancouver Police West Precinct, 2800 NE Stapleton Rd, Vancouver, Washington.
Photographs of the front and back of the phone are below:

 

 

Attachment to Affidavit and Search Warrant - 2 UNITED STATES ATTORNEY
1201 PaciFic AVE., SUITE 700

TACOMA, WASHINGTON 98402
(253) 428-3800
| | Case 3:21-mj-05031-DWC Document1 Filed 02/05/21 Page 4 of 22

ATTACHMENT A-3
SUBJECT DEVICE-2 to be Searched
An iPhone, which is attached to the driver’s side vent of SUBJECT VEHICLE listed
in Attachment A-1, a 2004 Dodge Ram 2500, which vehicle is located in the sally-port of
the Vancouver Police Department West Precinct, 2800 NE Stapleton Rd, Vancouver,

Washington. The iPhone is in a blue case.
Photographs of the iPhone in place within the SUBJECT VEHICLE are below:

Oo wo nN Dm UH F&F WwW NH eR

PP PF BP Pe Pe BP Be
a Mm WwW FBP W HY FF OD

 

 

No NO NH NM KN NM NH RP eR
an wo F&F WwW YY FP ODO YO WH

 

 

i)
~

Attachment to Affidavit and Search Warrant - 3 UNITED STATES ATTORNEY
1201 Paciric AvE., SUITE 700

TACOMA, WASHINGTON 98402
(253) 428-3800

nd
co
Oo won DD WO FF W NY

NM NM NY MY HY NY NY NH NY FP RP RP BP BP BP Be BP BP eB
on DD WwW & WwW HY FP BO HO CO nH TD WH FP WwW YY FP OO

 

 

Case 3:21-mj-05031-DWC Document1 Filed 02/05/21 Page 5 of 22

ATTACHMENT B
Items to be seized from the SUBJECT VEHICLE listed in Attachment A-1

From the SUBJECT VEHICLE described in Attachment A of this warrant, the
government is authorized to search for and seize the following items, which are evidence
and/or fruits of the commission of the following crimes: distribution and possession with
intent to distribute controlled substances, in violation of Title 21, United States Code,
Section 841(a)(1), and conspiracy to commit these offenses in violation of Title 21,
United States Code, Section 846:

. Controlled Substances, including, but not limited to, methamphetamine;

" Items used to store and distribute illegal drugs, such as plastic bags, cutting
agents, scales, measuring equipment, storage containers, lock boxes, safes, and similar
items;

" Drug Transaction Records: Documents such as ledgers, receipts, notes,
and similar items relating to the acquisition, transportation, and distribution of
methamphetamine;

7 Customer and Supplier Information: Items identifying drug customers and
drug suppliers, such as, telephone records, personal address books, correspondence,
diaries, calendars, notes with phone numbers and names, “pay/owe sheets” with drug
amounts and prices, and similar items;

7 Cash and Financial Records: Currency and financial records that show
income from, or activity related to, drug trafficking, including bank records, money
transfer records, safe deposit box records and keys, credit card records, bills, receipts, tax
returns, vehicle documents, and similar items; and other records that show income and
expenditures, net worth including receipts for personal property, negotiable instruments,
bank drafts, cashier’s checks, and similar items;

" Photographs: Photographs, video tapes, digital cameras, and similar items

depicting the property occupants, suspected buyers or sellers of controlled substances,

Attachment to Affidavit and Search Warrant - 4 UNITED STATES ATTORNEY
1201 Pacific AVE., SUITE 700

TACOMA, WASHINGTON 98402
(253) 428-3800
Oo Oo NHN DMD Oo F&F WD NY kB

mM NM KN NM Be BM NM NB ON RP RP RP BP BPP BP RP Pe
on MD WO BR WwW NY FP CO HO WO nN DD NT FBP WD DY FF OO

 

 

Case 3:21-mj-05031-DWC Document1 Filed 02/05/21 Page 6 of 22

firearms, controlled substances, drug distribution paraphernalia, and assets derived from
the distribution of methamphetamine;

. Property Records: Deeds, contracts, escrow documents, mortgage
documents, rental documents, and other evidence relating to the purchase, ownership,
rental, or control of the premises, and similar records of other property owned or rented
by the occupants that is evidence of income from drug trafficking and locations of drugs
and money;

" Firearms and ammunition, and records related to the purchase, sale, or other
transfer of firearms and ammunition;

. Indicia of ownership or use of any of the places to be searched; and

" Cell Phones: Cellular telephones and other wireless telephone devices,

other than SUBJECT DEVICE-2, may be seized.

Attachment to Affidavit and Search Warrant - 5 UNITED STATES ATTORNEY
1201 PaciFic AvE., SUITE 700

TACOMA, WASHINGTON 98402
(253) 428-3800
oOo won Dn wo FF WO PY FP

MO NM NR NR KY NY NY NY NY BR RP BB RB Be BP BP BP
ony DMD WO Fe WH NY FP Oo DO ON TD OO FPF Ww NY FF OD

 

 

Case 3:21-mj-05031-DWC Document1 Filed 02/05/21 Page 7 of 22

ATTACHMENT B-1
Items to be Searched for and Seized from SUBJECT DEVICES
This warrant authorizes the search for the following items in the SUBJECT
DEVICES described in Attachments A-2 and Attachment A-3:
Evidence, fruits, and/or instrumentalities of the commission of the following
crimes: Distribution of, and possession with intent to distribute, controlled substances, in

violation of 21 U.S.C. § 841(a)(1); conspiracy to distribute controlled substances, in

 

alien in possession of a firearm, in-violation of 18 US-C-$ 922 of
. Assigned telephone number and identifying serial number (e.g., ESN, MIN,

IMSI, IMEI);

. Stored list of recent received, sent, or missed calls;
5 Stored address records and stored contact information;
. Stored digital images/video of narcotics, narcotics, cash or cash

equivalents, firearms or other weapons, or related to the aforementioned crimes of
investigation, or photographs that may show the user of the phone and/or co-conspirators,
including any embedded GPS data associated with these photographs;

. Stored text messages related to narcotics, cash or cash equivalents,
firearms, or other activity related to the aforementioned crimes of investigation, including
but not limited to Facebook Messenger, Apple iMessages, Signal, WhatsApp, or other
similar messaging services where the data is stored on the telephone;

4 Stored records, receipts, videos, notes, ledgers, and other documents
relating to the distribution of controlled substances and communications between

members of the conspiracy.

Attachment to Affidavit and Search Warrant - 6 UNITED STATES ATTORNEY
1201 PaciFic AVE., SUITE 700

TACOMA, WASHINGTON 98402
(253) 428-3800
Co Ce 1TH DH UN fF W WY

mM NWN WN BH BO KW BQ NOOR mm tl
oo a DN wo SF WW HY KF CT OBO MwPeAY HD nH FP WD NY SH CO

 

 

Case 3:21-mj-05031-DWC Document1 Filed 02/05/21 Page 8 of 22

AFFIDAVIT
STATE OF WASHINGTON )
) ss
COUNTY OF CLARK )

I, Colton Price, being first duly sworn on oath, depose and state:
INTRODUCTION AND AGENT BACKGROUND

l. I am an “investigative or law enforcement officer of the United States”
within the meaning of Title 18, United States Code, Section 2510(7), that is, an officer of
the United States who is empowered by law to conduct investigations of, and to make
arrests for, offenses enumerated in Title 18, United States Code, Section 2516.

2. I am a Task Force Officer (TFO) with the Federal Bureau of Investigation
(FBI) Southwest Washington Interagency Gang Enforcement Team Safe Streets Task
Force and have been so employed since October 2020. I am currently assigned to FBI
Seattle Division’s Vancouver Resident Agency (VRA) in Vancouver, Washington,
focusing on the investigation of organized crime, gangs, drug trafficking, and other
criminal matters. I am also a Vancouver Police Department (VPD) police officer and
have been so employed by VPD since October 2012.

3. Since becoming a Washington State police officer, I have received
specialized training from VPD, to include completing the 21-week Washington State
Criminal Justice Training Academy. I have participated in multiple drug investigations
targeting large scale drug trafficking organizations (DTOs) as an investigating officer.
During my tenure as an officer, I have been involved in dozens of investigations
involving illegal firearm possession and controlled substance distribution. I have
debriefed defendants and witnesses who had personal knowledge regarding drug
trafficking organizations. Additionally, I have participated in many aspects of drug

investigations, including conducting physical surveillance, confidential source

AFFIDAVIT OF TASK FORCE OFFICER COLTON PRICE - | UNITED STATES ATTORNEY
1201 Paciric AVE,, SUITE 700

TACOMA, WASHINGTON 98402
(253) 428-3800
Co fe ST DH Hr BR WY WHO =

— — — —_ —

— —"
CPt

Ny N NY KY NY NY NY NY YF Ye =
eo 1D WH FP WY KF CO CO CFC ~--

 

 

Case 3:21-mj-05031-DWC Document1 Filed 02/05/21 Page 9 of 22

management, providing testimony at trials, preparing search warrant affidavits, executing
search warrants, and making arrests.

4. Based upon my training and experience, I am familiar with drug traffickers’
methods of operation, including their methods of distribution, storage, and transportation
of drugs, their methods of collecting proceeds of drug trafficking, and their methods of
laundering money. I am also familiar with methods employed by large-scale DTOs to
avoid detection by law enforcement, including the use of cellular telephone technology,
text messages, counter surveillance, false or fictitious identities, and encoded
communications. I am also familiar with the appearance of controlled substances,
including, but not limited to, methamphetamine.

5. The facts in this affidavit are based upon knowledge I gained from my
investigation, my personal observations, my training and experience, and information
provided by other law enforcement officers, agents, or analysts. I am not providing all
information about this investigation, but rather information in a summary fashion that I
believe is pertinent to a fair determination of probable cause for the requested search
wadrant

| 6. This Complaint is being presented by electronic means pursuant to Local
Criminal Rule CrR 41(d)(3).
PURPOSE OF AFFIDAVIT

7. This affidavit is submitted in support of an application to search the
following:

Subject Vehicle

a) A 2004 Dodge Ram 2500 truck, currently located in the sally-port of the
Vancouver Police Department West Precinct, 2800 NE Stapleton Rd, Vancouver,
Washington. This vehicle has VIN number: 3D7KU28C84G245546. This vehicle has four
doors, is red in color, with large, aftermarket front and rear bumpers that are black in color.
This vehicle has Washington license plate C90084M attached to the rear bumper. Per

Washington State Department of Licensing records I have reviewed, this vehicle is

AFFIDAVIT OF TASK FORCE OFFICER COLTON PRICE - 2 UNITED STATES ATTORNEY
1201 PaciFIC AVE., SUITE 700

TACOMA, WASHINGTON 98402
(253) 428-3800
C0 eo YN DWH FB WY &

NY po PY HPO NY KN WN NY NO KR KF KF KF RF RF Re KE Rr
oC ~s DH wo Sf WY YH KF CO DO PCO TNA DH A FF WW NY KS O&O

 

 

Case 3:21-mj-05031-DWC Document1 Filed 02/05/21 Page 10 of 22

registered to Butch A. Gramer, with a listed address of 1105 SE 145" Court in City of
Vancouver, Clark County, Washington;
Subject Devices (2)

b). | ablue Nokia brand cellular telephone with phone number 360-947-1605
(SUBJECT DEVICE-1), which is currently located in a locked, two-drawer filing cabinet
in the Major Crimes office of the Vancouver Police West Precinct, 2800 NE Stapleton
Rd, Vancouver, Washington. This office is locked and is only accessible to detectives,
This phone has a cracked screen with a sticker on the back that says “Soul Tech;”

c). an iPhone in a blue case (SUBJECT DEVICE-2), which is currently
attached to the driver’s side vent of the above-mentioned 2004 Dodge Ram 2500, and is
thus located in the sally-port of the Vancouver Police Department West Precinct, 2800
NE Stapleton Rd, Vancouver, Washington. The phone number to this phone is unknown.

8. As described below, law enforcement took possession of the above three
items on February 3, 2021. When referenced together SUBJECT DEVICE-1 and
SUBJECT DEVICE-2 are referred to as the SUBJECT DEVICES. Hereafter, when
referenced together the SUBJECT VEHICLE and the SUBJECT DEVICES are referred
to as the SUBJECT ITEMS. Since February 3, 2021, the SUBJECT ITEMS have
remained in the secure custody of law enforcement. As described below, I believe there
is evidence in the SUBJECT VEHICLE and on the SUBJECT DEVICES relevant to an
ongoing investigation into drug trafficking in the Western District of Washington.

9, I am seeking authority to search the SUBJECT ITEMS for evidence, fruits,
instrumentalities of Title 21, United States Code, Sections 841 and 846, as described in
Attachment B.

SUMMARY OF PROBABLE CAUSE
A. Investigation of Derek Williams

10. FBI agents based in Vancouver, Washington and the Southwest
Washington Interagency Gang Enforcement Team (SWIGET) have been investigating
DEREK W. WILLIAMS (“WILLIAMS”) for the past several months for his involvement

AFFIDAVIT OF TASK FORCE OFFICER COLTON PRICE - 3 UNITED STATES ATTORNEY
1201 PACIFIC AVE., SUITE 700

TACOMA, WASHINGTON 98402
(253) 428-3800
Co fe TN DTD MH FP WY =

NY wo WY WN NY HY HK NN NO FHF KF FF FE OES HE Oe O_O
ot DH tr BR WHY NYY KY CO DO OTN DO UN SF WD YY KS OC

 

 

Case 3:21-mj-05031-DWC Document1 Filed 02/05/21 Page 11 of 22

in a conspiracy to distribute controlled substances, including methamphetamine, in
violation of Title 21, United States Code, Sections 841(a)(1) and 846.

11. On September 23, 2020 Clackamas County Interagency Task Force
(CCITF) out of Clackamas County, State of Oregon, conducting a methamphetamine
distribution and manufacturing case on Derek W. Williams (Year of birth: 1974) and
Debra Sorensen. This case is documented under Clackamas report #20-070247 and 20-
070252. During this incident CCITF received information that Debra Sorensen was
returning from Mexico en route to the Portland metropolitan area with a large quantity of
methamphetamine. CCITF confirmed through Homeland Security Investigations (HSI)
that Sorensen had crossed the Mexican border into the United States on September 19,
2020 driving a burgundy in color 2003 Chevrolet Tahoe bearing Oregon license plate
#439MKJ.

12. On September 23, 2020 members of CCITF located Derek Williams and
Debra Sorensen driving a burgundy in color 2003 Chevrolet Tahoe in La Pine, State of
Oregon. CCITF attempted a traffic stop in the area of Government Camp, State of
Oregon. The Tahoe failed to stop for a police vehicle with activated emergency lights
and a pursuit was initiated. The Tahoe was eventually stopped after an extended vehicle
pursuit with the use of spike strips and a Pursuit Intervention Technique (PIT). Williams
and Sorensen were subsequently arrested. Sorensen admitted to driving to Mexico and
California multiple times for Derek Williams to pick up methamphetamine. Sorensen
believed Williams threw a bag out the window of the Tahoe during this pursuit. Sorensen
believed the bag contained “7 to 10 pounds” of methamphetamine. Williams was
subsequently arrested for Possession with Intent to Deliver Methamphetamine and
Manufacturing.

13. Derek Williams has arrests in the State of Oregon for Possess of
Destructive Device, Felon in Possession of a Weapon, Attempt to Elude, Reckless
Driving, Reckless Endangering, Possession of Methamphetamine with Intent to Deliver

and Manufacturing.

AFFIDAVIT OF TASK FORCE OFFICER COLTON PRICE - 4 UNITED STATES ATTORNEY
1201 PACIFIC AVE., SUITE 700

TACOMA, WASHINGTON 98402
(253) 428-3800
oO Oo ITN DH UA F&F WY Ne

Ny WO WH WN NHN WN WY WN NO ee ee ee ee
on TN ON Se WD NHK CO CO fe IN HD HN FSF WY YP KF OS

 

 

Case 3:21-mj-05031-DWC Document1 Filed 02/05/21 Page 12 of 22

B. Debriefing of Confidential Human Source-1.

14. Between January 28, 2021 and January 31, 2021, I met with a confidential
human source (hereinafter referred to as CHS-1), who told me they were aware of Derek
W. Williams trafficking large amounts of methamphetamine in the Clark County,
Washington area. CHS-1 stated they knew Williams had made several trips to California
to purchase large amounts of methamphetamine for the purpose of bringing it back to the
Clark County area and selling it. At this time, CHS-1 believed Williams to be “out of
town” and more than likely “making a run to California.” I understood this to mean that
Williams was picking up a load of methamphetamine. More recently, CHS-1 stated
Williams transported several pounds of methamphetamine to a hotel in Portland, Oregon
where it was broken down into smaller amounts and sold. CHS-1 gave a brief account of
what happened in Clackamas County, Oregon which is mentioned above.

15. Additionally, CHS-1 advised Williams had recently purchased a red truck.
CHS-1 was not sure of the make or model of the red truck, but the CHS knew the truck
was “big.”

16. On February 3, 2021, CHS-1 informed me that Williams was in the Clark
County area and was in possession of a large amount of methamphetamine. Additionally,
the CHS-1 told me that Williams’ cell phone number was 360-947-1605. CHS-1 said this
phone number was used by Williams to organize methamphetamine sales. Several
members of SWIGET began checking possible locations for Williams and a “big” truck.

17. On February 3, 2021 at approximately 1440 hours, members of SWIGET
located several large trucks at 7204 Indiana Street, City of Vancouver, Clark County,
Washington. This address is a location that law enforcement knew Williams to frequent.
Surveillance was established on the residence by members of SWIGET.

18. CHS-1 has been in contact with the Vancouver Police Department for
several weeks. CHS-1 is providing information in exchange for a positive
recommendation on a pending criminal matter. During my conversations with CHS-1,

he/she has demonstrated that he/she is familiar with the appearance, use, effects,

AFFIDAVIT OF TASK FORCE OFFICER COLTON PRICE - 5 UNITED STATES ATTORNEY
1201 PAcIFIC AVE., SUITE 700

TACOMA, WASHINGTON 98402
(253) 428-3800
Co Se 1 Dn fF W YP —

NN NYY KRY NY YN NY Be Be Be Be ee eB eB eS
oN DA BW NHN KF SD BC we I DAH BW YK CO

 

 

Case 3:21-mj-05031-DWC Document1 Filed 02/05/21 Page 13 of 22

packaging, price and sale of methamphetamine. CHS-1 told me they have seen
methamphetamine, bought methamphetamine, and ingested on occasion and have used
and sold methamphetamine in the past

19. | CHS-1 has been motivated to assist law enforcement in exchange for a
positive recommendation on a pending criminal matter. I have reviewed the criminal
history for CHS-1 and have found CHS-1 does not have any convictions (misdemeanor
or felony). I have found CHS-1’s information to be reliable and credible during my
investigations and dealings with him/her. CHS-1 was found in possession of approximately
4 oz of methamphetamine in October 2019. Law enforcement officers agreed to not
forward this offense to the Clark County Prosecuting Attorney’s office, in exchange for
continued, truthful cooperation. CHS-1 has assisted law enforcement by providing
information since approximately that time. CHS-1 has not received any other benefit such as
payment or things of value. CHS-1 wishes to remain anonymous and fears retaliation from
the defendant and the defendant’s associates if CHS-1 is identified.

20. As to the informant’s basis of knowledge, CHS-1 has previously used
methamphetamine on several occasions. CHS-1 is familiar with how drugs are packaged,
sold, and consumed. CHS-1 has positively identified methamphetamine, packaging
material, and paraphernalia used to consume methamphetamine to your affiant. CHS-1
has also admitted he/she has been involved in illegal drug sales, and illegal drug
purchases of methamphetamine on many occasions in the past.

C. Information from Confidential Human Source-2

21. Between February 1, 2021 and February 3, 2021, I met with Confidential
Human Source 2 (hereafter CHS-2) who told me they were aware of Derek W. Williams
trafficking large amounts of methamphetamine in the Clark County, Washington area.
Additionally, CHS-2 stated they Williams in possession of a large amount of what CHS-2
knew to be methamphetamine between February 1, 2021 and February 3, 2021. CHS-2
estimated the amount methamphetamine possessed by Williams to be over one pound.

CHS-2 stated the methamphetamine possessed by Williams was contained in a large Zip-

AFFIDAVIT OF TASK FORCE OFFICER COLTON PRICE - 6 UNITED STATES ATTORNEY
1201 PACIFIC AVE., SUITE 700

TACOMA, WASHINGTON 98402
(253) 428-3800
oOo Co Sa DH HH FSF W YH

NY NO WN YPY NH DY BD RD DR mm eet
ao nD TK SFP WD NY KS CS CO TPAD Dr SFP WY NY KK OO

 

 

Case 3:21-mj-05031-DWC Document1 Filed 02/05/21 Page 14 of 22

Loc styled plastic bag. CHS-2 also told me he/she recently saw Williams in possession of
a large amount of U.S. currency.

22. | CHS-2 has been in contact with the Vancouver Police Department for
several weeks. CHS-2 is providing information in exchange for monetary compensation.
During my conversations with CHS-2, he/she has demonstrated that he/she is familiar
with the appearance, use, effects, packaging, price and sale of methamphetamine, CHS-2
told me they have seen methamphetamine, bought methamphetamine, and ingested it on
occasion and have used and sold methamphetamine in the past.

23. | CHS-2 was initially made reliable with a controlled purchase of
methamphetamine. In the presence of Vancouver Police detectives, CHS-2 contacted a
known methamphetamine dealer in the Clark County, Washington area and arranged the
purchase of methamphetamine. Before the controlled purchase, CHS-2 was searched for
controlled substances, weapons and money. No controlled substances, weapons, or
money were located. CHS-2 was then provided with an amount of U.S. Currency to
purchase methamphetamine. CHS-2 was then escorted to a predetermined location and
was kept under constant observation until he/she entered that location to conduct the pre-
arranged purchase of methamphetamine. A short time later, CHS-2 left the location and
was kept under constant observation until met by detectives at a prearranged location.
Upon meeting with detectives, CHS-2 provided an amount of substance which was
consistent with the amount of money provided for the controlled buy. CHS-2 identified
the substance as methamphetamine. The substance was field tested, which tested positive
for the presence of methamphetamine.

24. As to the informant’s motivation, CHS-2 has been motivated to assist law
enforcement for monetary compensation. CHS-2 wishes to remain anonymous and fears
retaliation from the defendants and the defendant’s associates. Your affiant is aware of
CHS-2 having a criminal history including convictions for controlled substance

possession, assault, and driving with a suspended license. I have found CHS-2’s

AFFIDAVIT OF TASK FORCE OFFICER COLTON PRICE - 7 UNITED STATES ATTORNEY
1201 PaciFic AVE., SUITE 700

TACOMA, WASHINGTON 98402
(253) 428-3800
Co we HY DH OH WW HO eK

NY NH WH WH WH WH NH WV NHN KR HH HH HE HF Ee Oe RE
oD WO MH BR WY YY KF TD OBO MOAT DA fF WH VY KS OS

 

 

Case 3:21-mj-05031-DWC Document1 Filed 02/05/21 Page 15 of 22

information to be reliable and credible during my investigations and dealings with
him/her.

25. As to the informant’s basis of knowledge, CHS-2 has previously used
methamphetamine. CHS-2 is familiar with how drugs are packaged, sold, and consumed.
CHS-2 has positively identified methamphetamine, packaging material, and
paraphernalia used to consume methamphetamine to your affiant. CHS-2 has also
confirmed he/she has been involved in both, illegal drug sales, and illegal drug purchases
of methamphetamine in the past.

D. Statement of Task Force Officer Dennis Devlin

26. On February 3, 2021 I was assigned as a Detective with the Vancouver
Police Department and a Task Force Officer with SWIGET. I was requested to assist
TFO Price with a drug investigation involving Derek W. Williams, (year of birth: 1974).
I am familiar with Williams and have arrested him on two separate occasions and have
interviewed him in person.

27. I was tasked with conducting surveillance at 7204 Indiana Street where
Williams was believed to be and was associated with a large red pickup truck. I was
parked about 200 yards west of the residence. At about 1445 hours I observed a red
Dodge pickup truck pull out of the target residence and park on the street, facing me.
With the use of binoculars, I positively identified Williams as driving the red Dodge
Pickup. I observed Williams exit the truck and walk back to the residence. Williams was
wearing a dark heavy jacket and blue jeans. About 15 minutes later Williams returned to
the Dodge and pulled it back into the driveway and out of my view.

28. At about 1540 hours members of SWIGET made contact at the residence.
As I walked up to the garage where the Dodge pickup was parked, partially inside the
garage and partially outside of the garage, I observed Derek Williams sitting in the
garage behind the Dodge. Williams was wearing the same clothing I observed him
wearing earlier, and again confirmed he was the person I observed driving the Dodge

truck earlier. Williams retreated inside the residence and subsequently fled on foot

AFFIDAVIT OF TASK FORCE OFFICER COLTON PRICE - 8 UNITED STATES ATTORNEY
1201 PACIFIC AVE., SUITE 700
TACOMA, WASHINGTON 98402
(253) 428-3800
Oo Se TD wm FF WY HY

Nm bw WHO WH WH WH KN WN NO KH HK HF HE Fe Fe Ee ORE ES
co ~4 DT tw UCU BLUWwGOUhNOOUere CUD NOOO SC OTe Cc Dee eY OlrKe C

 

 

Case 3:21-mj-05031-DWC Document1 Filed 02/05/21 Page 16 of 22

through the neighborhood. Williams has not yet been located (as of Thursday, February
4, 2021).
E. Contact of Derek Williams at 7204 Indiana Street, Vancouver, WA

29. At about 1540 hours members of the Safe Streets Task Force made contact
at 7204 Indiana Street in Vancouver, Washington. Williams was contacted inside of the
garage but did not wish to exit and speak with us. I asked Williams if the Dodge Ram
belonged to him. Williams denied owning the vehicle. I asked him if he knew who owned
the vehicle and he said, “Butch.” I asked Williams if he knew Butch’s last name and he
answered “Gramer.” This information matches the Washington State Department of
Licensing information listed above. This also shows Williams having knowledge of the
vehicle and the registered owner. Further, Williams claimed that Butch Gramer drove the
vehicle to 7204 Indiana Street but had left.

30. Task Force Officers on scene told Williams we wished to speak with him
about his methamphetamine trafficking and asked if he would step out of the garage and
speak with us. Williams retreated inside the residence and subsequently fled on foot
through the neighborhood. Williams was not located.

31. A female who was present at 7204 Indiana Street exited the residence and
handed the blue Nokia cell phone (SUBJECT DEVICE 1) to TFO Rees Campbell. The
female stated the phone did not belong to her and she did not want the phone at the
house. I called the phone number that the CHS had identified as Williams’ phone number
(360-947-1605) since I thought the phone may have belonged to Williams. The phone
that TFO Campbell had received from the female then began to ring. I thus have probable
cause to believe the blue Nokia phone belongs to Williams.

32. On February 3, 2021, SUBJECT DEVICE 1 was placed in a locked file
cabinet in the Major Crimes office at the Vancouver Police West Precinct, 2800 NE
Stapleton Rd, Vancouver, Washington, pending the application of this search warrant.

F, Dodge Ram Pickup Truck and K-9 Alert.

AFFIDAVIT OF TASK FORCE OFFICER COLTON PRICE - 9 UNITED STATES ATTORNEY
1201 PACIFIC AVE., SUITE 700

TACOMA, WASHINGTON 98402
(253) 428-3800
Co fo ST DO HH WY LY

Nm MN we NY NY NY NY RD NRO Re HEE i el
os DO ww Be YH HK CO DO FC AT DH FSF WD NY KS O&O

 

 

Case 3:21-mj-05031-DWC Document1 Filed 02/05/21 Page 17 of 22

33. Officers requested an evidence tow truck for the Dodge Ram truck (the
SUBJECT VEHICLE), which arrived at 7204 Indiana Street and towed the Dodge to the
Vancouver Police Department West Precinct shortly thereafter. No one entered the
Dodge Ram from the time police arrived at 7204 Indiana Street to the time it arrived at
Vancouver Police Department’s West Precinct. The Dodge Ram was followed to VPD
West Precinct. The Dodge Ram was secured in the sally-port with evidence tape on all
entry points of the vehicle. The Dodge Ram was locked, and I have the keys to the
vehicle in my possession.

34. With the Dodge Ram secured in VPD West Precinct sally-port, Vancouver
Police Department K9 Officer R. Epperson and his K9 partner Koa were called to
conduct a drug sniff of the vehicle. The training and experience of Officer Epperson and
K-9 Koa is attached to this Affidavit at Attachment C. The following information comes
from Officer Epperson’s report on this incident:

35. Prior to deploying PSD Koa, Epperson walked around the vehicle and did
not notice anything of interest. After Epperson walked around the vehicle, he returned to his
patrol vehicle and retrieved PSD Koa. He walked PSD Koa to the front of the vehicle, and he
told him to sit. PSD Koa responded to the command. He then gave PSD Koa the command
to search.

36. PSD Koa started his search pattern and sniffed the front of the vehicle and
down the driver’s side of the vehicle. When he reached the rear of the vehicle, he started
to sniff it, but turned and briefly went back towards the driver’s side. He sniffed back up
the driver’s side of the vehicle for a few feet and then returned to the rear of the vehicle.
PSD Koa sniffed the rear of the vehicle and the passenger’s side of the vehicle until he
returned to the front of the vehicle. When PSD Koa sniffed the driver’s side and the
passenger’s side, Epperson saw that PSD Koa was sniffing under the vehicle near the
rocker panels of the vehicle. According to Epperson, this was not surprising because this

vehicle stood higher than normal since it was “lifted” and had large wheels on it.

AFFIDAVIT OF TASK FORCE OFFICER COLTON PRICE - 10 UNITED STATES ATTORNEY
1201 Pactric AVE., SUITE 700

TACOMA, WASHINGTON 98402
(253) 428-3800
So Se YTD wr Fe WW NY eK

Nm NHN WY NN WN HR NY NV NO Hee He ee Oe Oe OO O_o
Co tN DN NH Se WD NY KY CO DO PO HN DH UU fF WD YP KF OC

 

 

Case 3:21-mj-05031-DWC Document1 Filed 02/05/21 Page 18 of 22

37. | When PSD Koa reached the front of the vehicle, his search pattern
continued, and he sniffed the driver’s side of the vehicle. Epperson saw that this time
PSD Koa’s head was higher and that he was sniffing the lower door seams of the vehicle.
When PSD Koa reached the junction of the lower seam and the seam at the rear of the
driver’s side rear passenger’s door, his pace slowed. Then Epperson heard him deeply
inhale as he stared at the seam. Then PSD Koa sat. After PSD Koa sat, Epperson gently
pulled on his leash and he remained in a seated position. Based on Officer Epperson’s
training and experience working with PSD Koa (as set forth in Attachment C), Epperson
recognized that PSD Koa’s change of behavior as a positive alert to the odor of illegal
narcotics. Epperson reported his findings to Det. Price.

Criminal History of Derek Williams

38. Acriminal history check on Derek W. Williams, date of birth of May 20,
1974, shows 13 felony convictions in the State of Washington. These convictions
include six convictions for possession of controlled substances, multiple convictions for
possession of a controlled substance with intent to deliver, Forgery, and Burglary
II. Williams has four gross misdemeanor convictions in the State of Washington for
Malicious Mischief III, Obstructing Law Enforcement Officer, Assault IV, and Hit and
Run-Attended-Property.

COMMON CHARACTERISTICS OF DRUG TRAFFICKERS

39. Based upon my training, experience, and participation in this and other
investigations involving drug trafficking, my conversations with other experienced
investigators, and interviews of individuals who have been involved in the trafficking of
methamphetamine, heroin, oxycodone, and other drugs, I have learned and know the
following.

40. Drug traffickers use mobile electronic devices, including cellular
telephones, to conduct their illegal trafficking business. As described below, such

equipment often contains evidence of these illegal activities.

AFFIDAVIT OF TASK FORCE OFFICER COLTON PRICE - 11 UNITED STATES ATTORNEY
1201 PActFic AVE., SUITE 700

TACOMA, WASHINGTON 98402
(253) 428-3800
oO Ceo 1 DH HH Se WY HO

NY PO DO KH NY WH WN NN NO ~*~ ee le
on DN Oh Se WD NY RK CO ODO ON HD UN FH WY NY KF OC

 

 

Case 3:21-mj-05031-DWC Document1 Filed 02/05/21 Page 19 of 22

41. __ Traffickers of controlled substances commonly maintain addresses,
vehicles, or telephone numbers which reflect names, addresses, vehicles, and/or
telephone numbers of their suppliers, customers, and associates in the trafficking
organization, and it is common to find drug traffickers keeping records of said associates
in cellular telephones and other electronic devices. Traffickers often maintain cellular
telephones for ready access to their clientele and to maintain their ongoing narcotics
business. Traffickers frequently change their cellular telephone numbers to avoid
detection by law enforcement, and it is common for traffickers to use more than one
cellular telephone at any one time.

42. Drug traffickers use cellular telephones as a tool or instrumentality in
committing their criminal activity. They use them to maintain contact with their
suppliers, distributors, and customers. They prefer cellular telephones because, first, they
can be purchased without the location and personal information that land lines require.
Second, they can be easily carried to permit the user maximum flexibility in meeting
associates, avoiding police surveillance, and traveling to obtain or distribute drugs.

Third, they can be passed between members of a drug conspiracy to allow substitution
when one member leaves the area temporarily. Since cellular phone use became
widespread, every drug dealer I have interacted with has used one or more cellular
telephones for his or her drug business. I also know that it is common for drug traffickers
to retain in their possession phones that they previously used, but have discontinued
actively using, for their drug trafficking business. Based on my training and experience,
the data maintained in a cellular telephone used by a drug dealer is evidence of a crime or
crimes. This includes the following:

a. The assigned number to the cellular telephone (known as the mobile
directory number or MDN), and the identifying telephone serial number (Electronic
Serial Number (ESN), Mobile Identification Number (MIN), International Mobile
Subscriber Identity (IMSI) number, or International Mobile Equipment Identity (MEI)

number). These are important evidence because they reveal the service provider, allow

AFFIDAVIT OF TASK FORCE OFFICER COLTON PRICE - 12 UNITED STATES ATTORNEY
1201 PACIFIC AVE., SUITE 700

TACOMA, WASHINGTON 98402
(253) 428-3800
CoN DA WH WwW Hw we

NY NY WY NY KY NY NY MY KR YF YF KFS HF ERE El lc
Co TDD wm F&F WY KF CO ODO Pe AN DWH F&F W NY KS OS

 

 

Case 3:21-mj-05031-DWC Document1 Filed 02/05/21 Page 20 of 22

agents to obtain subscriber information, and uniquely identify the telephone. This
information can be used to obtain toll records, to identify contacts by the particular
telephone with other cellular telephones used by co-conspirators, to identify other
telephones used by the same subscriber or purchased as part of a package, and to confirm
if the telephone was contacted by a cooperating source.

b. The stored list of recent received calls and sent calls. This is important
evidence because it identifies telephones recently in contact with the telephone user. This
is valuable information in a drug investigation because it will identify telephones used by
other members of the organization, such as suppliers, distributors and customers, and it
confirms the date and time of contacts. If the user is under surveillance, it identifies what
number he called during or around the time of a surveilled drug transaction or meeting.
Even if a contact involves a telephone user not part of the conspiracy, the information is
helpful (and thus is evidence) because it leads to friends and associates of the user who
can identify the user, help locate the user, and provide information about the user.
Identifying a defendant’s law-abiding friends is often just as useful as identifying his
drug-trafficking associates.

Ge Stored text messages. These are important evidence, similar to stored
numbers. Agents can identify both drug associates, and friends of the user who likely
have helpful information about the user, his location, and his activities.

d. Photographs on a cellular telephone. These are important evidence because
they help identify the user, either through his or her own picture, or through pictures of
friends, family, and associates that can identify the user. Pictures also identify associates
likely to be members of the drug trafficking organization. Some drug traffickers
photograph groups of associates, sometimes posing with weapons and showing
identifiable gang signs. Also, digital photos often have embedded “geocode” information
within them. Geocode information is typically the longitude and latitude where the photo

was taken. Showing where the photo was taken can have evidentiary value. This

AFFIDAVIT OF TASK FORCE OFFICER COLTON PRICE - 13 UNITED STATES ATTORNEY
1201 PACIFIC AVE., SUITE 700

TACOMA, WASHINGTON 98402
(253) 428-3800
Co fe ST DH Ww HB WY LYN KS

Nm NM we BB WR RD RD ORD ORDO a sa
Co aD DH A fF WH HO KH CO CO COA DBD wn fF WY LY KS O&O

 

 

Case 3:21-mj-05031-DWC Document1 Filed 02/05/21 Page 21 of 22

location information is helpful because, for example, it can show where coconspirators
meet, where they travel, and where assets might be located.

€. Stored address records. These are important evidence because they show
the user’s close associates and family members, and they contain names and nicknames
connected to phone numbers that can be used to identify suspects.

43. Because drug traffickers in many instances will “front” (i.e., sell on
consignment) controlled substances to their clients, or alternatively, will be “fronted”
these items from their suppliers, such record keeping is necessary to keep track of
amounts paid and owed, and such records will also be maintained close at hand so as to
readily ascertain current balances. These records include “pay and owe” records to show
balances due for drugs sold in the past (pay) and for payments expected (owe) as to the
trafficker’s suppliers and distributors, telephone and address listings of clients and
suppliers, and records of drug proceeds. These records are commonly kept for an
extended period of time. I know that although sometimes these records are kept in paper
form, some drug dealers also maintain these records in electronic form on their cellular
phone and other electronic devices.

44, Firearms and ammunition: I know that drug traffickers often possess
firearms and ammunition, to protect their drug trafficking operations (because drug
trafficking is usually a cash-based business), and on occasion to exchange for controlled
substances.

CONCLUSION

45. Based on the facts set forth in this Affidavit, I believe there is probable
cause to believe that, contained within the SUBJECT VEHICLE and the SUBJECT
DEVICES, described in Attachment A, there exists evidence, fruits, and
instrumentalities, as described in Attachment B, of violations of 21 U.S.C. §§ 841 and
846 (distribution of and possession with intent to distribute, controlled substances, and

conspiracy to do the same).

' AFFIDAVIT OF TASK FORCE OFFICER COLTON PRICE - 14 UNITED STATES ATTORNEY

1201 PACIFIC AVE., SUITE 700
TACOMA, WASHINGTON 98402
(253) 428-3800
0 OXY A HW FB WN

NO bo NN HO NY WN WKH NN NO KH Ke ee —_— | KF RF KE KS Re
oo a1 DN BW HO KF COC CO Pe AHN DN FP WY NY KF OS

 

 

Case 3:21-mj-05031-DWC Document1 Filed 02/05/21 Page 22 of 22

46. lam submitting this Affidavit and application electronically in accordance

with Local Criminal Rule 41(d)(3).
C7: is wld Wee

COLTON PRICE’
Task Force Officer
FBI Safe Streets Task Force

The above-named agent provided a sworn statement to the truth of the foregoing
affidavit by telephone on the Staay of February 2021.

To Chwy,

DAVID W. CHRISTEL
United States Magistrate Judge

AFFIDAVIT OF TASK FORCE OFFICER COLTON PRICE - 15 UNITED STATES ATTORNEY
1201 PACIFIC AVE., SUITE 700

TACOMA, WASHINGTON 98402
(253) 428-3800
